Citation Nr: 1032146	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  09-18 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a right shoulder condition, 
to include as secondary to a service-connected fracture, lower 
left radius.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to October 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.

In July 2010, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.

The Veteran's statements and testimony reflect his contention 
that his claimed right shoulder disability is causally related to 
his service-connected left arm condition.  Accordingly, the Board 
has recharacterized the issue on appeal as styled above.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. §§ 
1110, 1131.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may be granted when a claimed disability is 
found to be proximately due to or the result of a service- 
connected disability, or when aggravation of a nonservice- 
connected disorder is found to be proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310(a) 
(2009); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding 
that, pursuant to 38 U.S.C.A. § 1110 and § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service- connected 
condition, such veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation).

The duty to assist requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C. § 
5103A(d)(1) (West 2002).  An examination or medical opinion is 
required when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service or during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Service connection is presently in effect for fracture, lower 
left radius.  The Veteran contends that his current right 
shoulder condition is related to his service-connected left arm 
condition.  In this regard, the Veteran contends that he 
compensated for his left arm disability by overusing his right 
arm, and that the overuse of his right arm eventually led to a 
rotator cuff tear of the right shoulder.  

Service treatment records show that the Veteran was seen in sick 
call in July 1955 with complaints of right shoulder pain.  VA 
medical records reflect a current diagnosis of status post right 
rotator cuff repair. 

The Veteran has not been afforded a VA examination.  The Board 
finds that a VA examination is necessary to determine whether the 
Veteran's claimed right shoulder disability is proximately caused 
by, or due to, his service-connected left arm disability or 
whether it is aggravated thereby. 

In October 2008, the RO provided VCAA notice that informed him of 
the evidence necessary to substantiate a claim for secondary 
service connection.   Because the record raises a theory of 
entitlement on a direct basis, it is also necessary to provide 
the Veteran with VCAA notice regarding direct service connection.  
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.   Send the Veteran a VCAA notice letter 
advising him of the evidence required to 
substantiate the claim for service connection 
for a right shoulder condition on a direct 
basis. 

2.  Schedule the Veteran for a VA examination 
of his right shoulder.  The claims file, 
including a copy of this REMAND, should be 
provided for the examiner's review in 
conjunction with the examination.  The 
examination report should indicate that the 
claims file was reviewed.

3.  The examiner should diagnose any current 
right shoulder disability.  The examiner 
should address the following questions:

a.  Is a right shoulder disability at 
least as likely as not (50 percent or 
greater likelihood) related to service, 
including the right shoulder pain noted 
during service?  The examiner should 
provide a detailed rationale for the 
opinion.  

b.  Is a right shoulder disability 
proximately due to, or the result of, 
service-connected fracture, lower left 
radius?  The examiner should provide a 
detailed rationale for the opinion.     

c.  Is a right shoulder disability 
aggravated by service-connected fracture, 
lower left radius?  If the examiner 
determines that a right shoulder 
disability has been aggravated by the 
service-connected left arm disability, the 
examiner should report the baseline level 
of severity of the right shoulder 
disability prior to the onset of 
aggravation, or by the earliest medical 
evidence establishing the current level of 
severity.  See 38 C.F.R. § 3.310 (2009).  

4.  Following the requested development, the 
Veteran's claim should be readjudicated based 
upon all of the evidence of record.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case and should have an applicable 
opportunity to respond.  The case should then 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



